
	

115 S1442 IS: Securing Our Arctic Interests Act of 2017
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1442
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish United States policy for the Arctic region for the next 10 years, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Securing Our Arctic Interests Act of 2017.
		2.Authorization to procure up to six polar-class icebreakers
 (a)FindingsCongress makes the following findings: (1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions.
 (2)The economic significance of the Arctic continues to grow as nations around the globe begin to understand the potential for maritime transportation through, and economic and trade development in, the region.
 (3)Given the potential for maritime accidents, oil spills, and illegal fishing near the exclusive economic zone of the United States, increases in human, maritime, and resource development activity in the Arctic region are expected to create additional mission requirements for the Department of Defense and the Department of Homeland Security.
 (4)The Bering Strait is experiencing significant increases in international traffic from vessels transiting the Northern Sea Route, increases which are projected to continue if decreases in sea ice coverage continue.
 (5)Russia has prioritized the development of Arctic capabilities and has made significant investments in military infrastructure in the Arctic, including the creation of a new Arctic Command and the construction or refurbishment of 16 deepwater ports and 14 airfields in the region.
 (6)Russia currently has approximately 40 icebreakers, including several nuclear-powered icebreakers, is currently constructing four, and is planing to build an additional eight.
 (7)On May 15, 2015, former Secretary of Defense Ash Carter stated that [t]he Arctic is going to be a major area of importance to the United States, both strategically and economically in the future—it’s fair to say that we’re late to the recognition of that.
 (8)On July 6, 2015, Admiral Paul F. Zukunft, the Commandant of the United States Coast Guard, stated with respect to United States strategic presence and supporting infrastructure of the United States in the Arctic that [w]e’re not even in the same league as Russia right now. We’re not playing in this game at all.
 (9)On January 12, 2017, Secretary of Defense James Mattis stated that [t]he Arctic is key strategic terrain … Russia is taking aggressive steps to increase its presence there … I will prioritize the development of an integrated strategy for the Arctic. I believe that our interests and the security of the Arctic would benefit from increasing the focus of the Department of Defense on this region.
 (10)Section 1068 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) requires a new Department of Defense Strategy to Protect the United States National Security Interests in the Arctic Region.
 (11)Section 1095 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) requires the Department of Defense to designate a Department of Defense Strategic Arctic Port.
 (12)In January 2017, the Department of Defense released a report entitled Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region to update the ways and means the Department of Defense intends to use to achieve its objectives as it implements the 2013 National Strategy for the Arctic Region, including—
 (A)enhancing the capability of United States forces to defend the homeland and exercise sovereignty; (B)strengthening deterrence at home and abroad;
 (C)strengthening alliances and partnerships; (D)preserving freedom of the seas in the Arctic;
 (E)engaging public, private, and international partners to improve domain awareness in the Arctic; (F)evolving the infrastructure and capabilities of the Department in the Arctic consistent with changing conditions and needs;
 (G)providing support to civil authorities, as directed; (H)partnering with other departments and agencies of Government, and other nations, to support human and environmental security; and
 (I)supporting international institutions that promote regional cooperation and the rule of law. (13)In June 2014, the Government Accountability Office (GAO) reported that the Coast Guard was experiencing a gap in its heavy icebreaking capability and was without a heavy icebreaker from 2010 to 2013.
 (14)Since 2013, the United States Coast Guard has operated just one heavy icebreaker—the Polar Star—and one medium icebreaker—the Healy—which is less capability and capacity than the United States Coast Guard has historically had in its fleet.
 (15)The only other heavy icebreaker of the United States Coast Guard—the Polar Sea—has been inactive since experiencing major engine damage in June 2010.
 (16)In June 2016, the Government Accountability Office reported on the status of the Arctic strategy of the United States Coast Guard and how it had been unable to fulfill a portion of its polar icebreaking responsibilities due to its aging icebreaker fleet.
 (17)Senior Coast Guard, Department of Homeland Security, and Office of Management and Budget officials have acknowledged that, at historical funding levels, the Coast Guard cannot afford to recapitalize and modernize its assets in accordance with the current plan.
 (18)In July 2010, the Coast Guard first identified a need for a new icebreaker fleet of 3 heavy cutters and 3 medium cutters to fulfill its statutory missions.
 (19)Preliminary estimates for the acquisition cost for detailed development and construction of the first new heavy icebreaker for the United States have been as high as $1,000,000,000.
 (20)The Coast Guard is currently partnering with the Navy, through an Integrated Program Office, in an attempt to leverage the shipbuilding expertise of the Navy.
 (b)Authority To procure icebreakersThe Secretary of the department in which the Coast Guard is operating may, in consultation with the Secretary of the Navy, enter into a contract or contracts for the procurement of up to six polar-class icebreakers, including—
 (1)polar-class heavy icebreakers; and (2)polar-class medium icebreakers.
				(c)Comptroller General of the United States report
 (1)In generalNot later than 45 days after the date of the enactment of the this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report assessing the cost and procurement schedule for new United States icebreakers.
 (2)ElementsThe report required in paragraph (1) shall include an analysis of the following: (A)The current status of the efforts of the Coast Guard to acquire new icebreaking capability, including coordination through the Integrated Program Office.
 (B)Actions being taken by the Coast Guard to incorporate key practices from other nations that procure icebreakers to increase knowledge and reduce costs and risks.
 (C)The extent by which the cost and schedule for building Coast Guard icebreakers differs from those in other countries, if known.
 (D)The extent that innovative acquisition practices (such as multiyear funding and block buys) may be applied to icebreaker acquisition to reduce the cost and accelerate the schedule.
 (E)A capacity replacement plan to mitigate a potential icebreaker capability gap if the Polar Star cannot remain in service.
 (F)Any other matters the Comptroller General considers appropriate. 3.Department of Defense review of Navy capabilities in the Arctic region (a)FindingsCongress makes the following findings:
 (1)In recent years, the retreat of polar sea ice in the Arctic, combined with an expected increase in human activity in the region, has heightened the interests of the United States and other nations in the Arctic region.
 (2)Diminishing sea ice has made some Arctic waters navigable for longer periods and, as a result, may contribute to new economic opportunities in commercial shipping, resource extraction, tourism, and commercial fishing.
 (3)Arctic Region Policy, as outlined in National Security Presidential Directive–66 and Homeland Security Presidential Directive–25, states that [t]he United States has broad and fundamental national security interests in the Arctic region, including such matters as … deployment of sea and air systems for strategic sealift, strategic deterrence, maritime presence, and maritime security operations; and ensuring freedom of navigation and overflight.
 (4)The January 2017 report of the Department of Defense entitled Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region states that [i]n support of the U.S. national security interest in preserving all of the rights, freedoms, and uses of the sea and airspace recognized under international law, DoD will preserve the global mobility of U.S. military and civilian vessels and aircraft throughout the Arctic, as in other regions. This includes conducting Freedom of Navigation operations to challenge excessive maritime claims when and where necessary.
 (5)In regard to the ability of the United States Navy to conduct Freedom of Navigation Operations (FONOPs) in the Arctic region, on June 15, 2017, Admiral John Richardson, Chief of Naval Operations, stated that [i]t's absolutely true that we don't have the capacity or the capability.
				(b)Reports
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the capabilities of the Navy in the Arctic region.
 (2)ElementsThe report required in paragraph (1) shall include an analysis of the following: (A)The current naval capabilities of the Department of Defense in the Arctic region, with a particular emphasis on surface capabilities.
 (B)Any gaps that exist between the current naval capabilities described in paragraph (1) and the ability of the Department to fully execute its updated strategy for the Arctic region.
 (C)Any gaps in the capabilities described in paragraph (1) that require ice-hardening of existing vessels or the construction of new vessels to preserve freedom of navigation in the Arctic region whenever and wherever necessary.
 (D)An analysis and recommendation of which Navy vessels could be ice-hardened to effectively preserve freedom of navigation in the Arctic region when and where necessary, in all seasons and weather conditions.
 (E)An analysis of any cost increases or schedule adjustments that may result from ice-hardening existing or new Navy vessels.
 (3)Comptroller General of the United States reviewNot later than 90 days after the date on which the Secretary submits the report required by paragraph (1), the Comptroller General of the United States shall submit to the congressional defense committees a review of the report, including any matters in connection with the report and the review that the Comptroller General considers appropriate.
 (4)FormThe report under paragraph (1) and the review under paragraph (3) shall each be submitted in unclassified form, but may include a classified annex.
				4.Deputy Assistant Secretary of Defense for the Arctic  Region
 (a)FindingsCongress makes the following findings: (1)Current Department of Defense jurisdiction over the Arctic Region is a classic case study in operational seams between three geographic combatant commands—the United States Northern Command (USNORTHCOM), the United States European Command (USEUCOM), and the United States Pacific Command (USPACOM)—and involving two functional combatant commands—the United States Strategic Command (USSTRATCOM) and the United States Transportation Command (USTRANSCOM).
 (2)Within the Arctic Region, the United States European Command has primary responsibility for the key adversary, the United States Pacific Command has operational control of the United States forces located in Alaska that are best trained for Arctic conditions, and the United States Northern Command has the assigned role as the Department of Defense Advocate for Arctic Capability.
 (3)Within the Office of the Secretary of Defense, there is no single person directly responsible for the coordination of Arctic security issues and, while the United States Northern Command is the Advocate for Arctic Capabilities, the January 2017 report of the Department of Defense entitled Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region was largely written from within the United States European Command.
				(b)Deputy Assistant Secretary of Defense for the Arctic Region
 (1)In generalThere is a Deputy Assistant Secretary of Defense for the Arctic Region. The Deputy Assistant Secretary shall be appointed by the Secretary of Defense from among individuals who have an extensive understanding of security environment in the Arctic and Antarctic regions, current United States capabilities for the Arctic and Antarctic regions and future gaps in such capabilities, and other appropriate policy matters relating to the Arctic and Antarctic regions.
 (2)ReportingThe Deputy Assistant Secretary shall report to the Assistant Secretary of Defense for International Security Affairs.
 (3)DutiesSubject to the authority, direction, and control of the Secretary of Defense, the Under Secretary of Defense for Policy, and the Assistant Secretary of Defense for International Security Affairs, the Deputy Assistant Secretary shall assist the Assistant Secretary by overseeing the following:
 (A)Advocacy for United States national security interests in the Arctic region, including United States citizens, territory, freedom of navigation, and economic and trade interests.
 (B)Mitigation of operational seams between relevant geographic and functional combatant commands in order to improve unity of effort among the combatant commands with responsibility for the Arctic region.
 (C)Identification of any capability gaps and resource gaps in the Arctic region and the formulation of plans to mitigate these gaps.
 (D)Identification of actions by foreign nations which increase the threat to United States interests in the Arctic region, and the formulation of plans to mitigate these actions.
 (E)Planning of military-to-military cooperation with partner nations that have mutual security interests in the Arctic region.
 (4)Discharge of dutiesSubject to the authority, direction, and control of the Assistant Secretary, in carrying out the duties specified in paragraph (3), the Deputy Assistant Secretary shall work closely with the following:
 (A)The Under Secretary of Defense for Research and Engineering. (B)The Director of the Defense Advanced Research Projects Agency.
 (C)The Director of the Missile Defense Agency. (D)The Director of the Strategic Capabilities Office (or any successor organization).
 (E)The United States Northern Command. (F)The United States European Command.
 (G)The United States Pacific Command. (H)The United States Strategic Command.
 (I)The United States Transportation Command. (J)The Alaska Command.
					5.Report on infrastructure required to protect national security interests of the United States
			 in the Arctic region
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the requirements and investment plans for military infrastructure required to protect United States national security interests in the Arctic region.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A review of the operational plan for the protection of United States national security interests in the Arctic region, including strategic national assets, United States citizens, territory, freedom of navigation, and economic and trade interests in the region.
 (2)A description of United States military capabilities required to implement the operational plan, including types of forces, major weapon systems, and logistics required for operations in Arctic terrain.
 (3)A description of the installations, infrastructure, and deep water ports for deployment of assets required to support the operational plan, including the stationing, deployment, and training of military forces for operations in the Arctic region.
 (4)An investment plan to establish the installations and infrastructure required to implement the operational plan.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
			6.Improvement of domain awareness in the Arctic region
 (a)FindingsCongress makes the following findings: (1)Current Department of Defense and commercial satellite constellations do not provide sufficient space coverage to offer consistent coverage of the Arctic and Polar regions.
 (2)The United States military currently faces significant challenges in its ability to operate in the Arctic region, given these current communications, navigational, and domain awareness shortfalls.
 (3)The September 2016 report of the International Security Advisory Board entitled Report on Arctic Policy stated that the Arctic presents some unique problems of domain awareness, given that it is a region with limited telecommunications capability, unique geography, and remote and indigenous populations.
 (4)The January 2017 report of the Department of Defense entitled Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region concluded that [c]ommand and control of forces are challenged by limited satellite and terrestrial communications above 65 degrees north and affirmed that [a]ddressing gaps in key enablers, particularly C5ISR, domain awareness, remote sensing and observing capabilities, ice prediction, and weather forecasting remains a priority.
				(b)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on strategies to improve United States communications, domain awareness, and navigational capabilities in the Arctic region.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)An identification of domain awareness, communications, and navigational requirements in the Arctic region.
 (B)A plan to leverage potential or existing partnerships with United States allies, State and local governments, and commercial industries to meet immediate domain awareness, communications, and navigational requirements in the Arctic region, including the possible use of improved—
 (i)satellite imagery and communications; (ii)terrestrial communications; and
 (iii)unmanned aerial systems. (C)Any other urgent needs with respect to the capabilities described in paragraph (1) that the Secretary considers appropriate.
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				
